Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Based upon the amended claim language, claim objections included in the previous office action have been withdrawn.
Based upon the amended claim language (including the Examiner’s amendment below), Claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon the amended claim language (including the Examiner’s amendment below), Claim rejections under 35 U.S.C. 103 have been withdrawn.
Based upon the amended claim language, claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Based upon the amended claim language, claim objections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elias Larson on June 30, 2022.
The application has been amended as follows: 
In Claim 1, Line 5, after the word “bore” and before the word “defined” inserted the phrase “having a substantially cylindrical shape and”
In Claim 7, Line 5, after the word “bore” and before the word “defined” inserted the phrase “having a substantially cylindrical shape and”
In Claim 11, Line 5, after the word “bore” and before the word “defined” inserted the phrase “having a substantially cylindrical shape and”
REASONS FOR ALLOWANCE
The following is a statement of reasons for allowance: The closest prior art of record, Shyu, Hsien, and Hsieh does not disclose, nor would it have been obvious to modify the disclosure of Shyu to further comprise of, a partial bore having a substantially cylindrical shape and defined in a second gear side opposite the first gear side, in combination with the other recited limitation of presently amended Claims 1, 7, and 11.
Claims 2-6, 8-10, and 12-14 are considered allowable solely because Claims 2-6, 8-10, and 12-14 include narrowing limitations to the subject matter included in the independent claims (Claims 1, 7, and 11) in which Claims 2-6, 8-10, and 12-14 depend upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723